Exhibit 10.10

MERIDIAN BIOSCIENCE, INC.

2004 EQUITY COMPENSATION PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

TIME-BASED

Summary of Restricted Stock Unit Award Grant

Meridian Bioscience, Inc., an Ohio corporation (the “Company”), grants to the
Grantee named below, in accordance with the terms of the Meridian Bioscience,
Inc. 2004 Equity Compensation Plan, as Amended and Restated through January 22,
2008 (the “Plan”) and this Restricted Stock Unit Award Agreement (the
“Agreement”), the following number of units of Restricted Stock of the Company
(the “Restricted Units”), on the Grant Date set forth below:

 

Name of Grantee:   

 

         Number of Units:   

 

            Grant Date:    11/09/2011             Vesting Date:    11/09/2015   
        

Terms of Agreement

1. Grant of Restricted Stock Units Awards. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Plan, the
Company hereby grants to the Grantee as of the Grant Date, the total number of
Restricted Units set forth above. The Restricted Units shall be credited in a
book entry account established for the Grantee until payment in accordance with
Section 4 hereof.

2. Vesting of Restricted Units.

(a) This grant of Restricted Units shall vest in full upon the Vesting Date
above. Prior to the Vesting Date, no portion of the award is vested, except as
otherwise provided in Section 2(b) or (c).

(b) Notwithstanding Section 2(a), all of the Restricted Units shall vest in
accordance with the terms and conditions of the Plan if, during the period from
the Grant Date through to the Vesting Date (the “Vesting Period”), (i) the
Grantee dies while in the employ of the Company or any Subsidiary; (ii) the
Grantee satisfies the requirements for Retirement (other than the requirement
that the Grantee terminate employment with the Company and its Subsidiaries);
(iii) the Grantee has a Disability; or (iv) there is an event described in
Sections 4.3 or 4.4 of the Plan.

(c) Notwithstanding anything contained in this Agreement to the contrary, the
Committee may, in its sole discretion, accelerate the time at which the
Restricted Units become vested and nonforfeitable on such terms and conditions
as it deems appropriate in accordance with the terms and conditions of the Plan,
provided such acceleration does not result in an impermissible acceleration of
payments under Section 409A of the Code.

3. Forfeiture of Restricted Units. The Restricted Units that have not yet vested
pursuant to Section 2 shall be forfeited automatically without further action or
notice if the Grantee ceases to be employed by the Company or a Subsidiary other
than as provided in Section 2(b) or (c).

 



--------------------------------------------------------------------------------

4. Payment.

(a) The Company shall deliver to the Grantee one share of its common stock for
each vested Restricted Unit within thirty (30) days following the earlier of:

(i) the Vesting Date;

(ii) the date of the Grantee’s death;

(iii) the date of the Grantee’s Disability, provided such Disability also
constitutes a “disability” within the meaning of Section 409A of the Code with
respect to a Grantee whose Restricted Units are subject to Section 409A of the
Code;

(iv) the date of Grantee’s termination of employment with the Company and its
Subsidiaries as a result of Retirement or an event described in Section 4.4 of
the Plan, provided such termination of employment also constitutes a “separation
from service” within the meaning of Section 409A of the Code with respect to a
Grantee whose Restricted Units are subject to Section 409A of the Code; or

(v) the date of an event described in Section 4.3 of the Plan, provided such
event also constitutes a “change in control event” within the meaning of
Section 409A of the Code with respect to a Grantee whose Restricted Units are
subject to Section 409A of the Code.

Notwithstanding the above, if the Grantee is a “specified employee” within the
meaning of Section 409A of the Code on the date of the Grantee’s separation from
service and the Grantee’s Restricted Units are subject to Section 409A of the
Code, then payment under (iv) above shall be made on the first day of the
seventh month following the Grantee’s separation from service, or, if earlier,
the date of the Grantee’s death.

(b) The Company’s obligations with respect to the Restricted Units shall be
satisfied in full upon the delivery of its common stock pursuant to Section 4(a)
herein.

5. Transferability. The Restricted Units may not be transferred and shall not be
subject in any manner to assignment, alienation, pledge, encumbrance or charge,
until all restrictions are removed or have expired, unless otherwise provided
under the Plan. Any purported Transfer or encumbrance in violation of the
provisions of this Section 5 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Restricted Units.

6. Voting and Other Rights. The Grantee will not have any rights of a
shareholder of the Company with respect to the Restricted Units until the
delivery of the underlying common shares. The obligations of the Company under
this Agreement will be merely that of an unfunded and unsecured promise of the
Company to deliver common shares in the future, and the rights of the Grantee
will be no greater than that of an unsecured general creditor. No assets of the
Company will be held or set aside as security for the obligations of the Company
under this Agreement.

7. Dividend Equivalent Payment Rights. The Grantee shall possess dividend
equivalent payment rights with respect to the Restricted Units granted pursuant
to this Agreement as of the Grant Date. Any dividend equivalent payment on the
Restricted Units shall be based on the number of Restricted Units credited to
the Grantee as of the dividend record date and such credited dividend equivalent
payment amount shall be paid in accordance with quarterly dividend declarations
by the Board of Directors on the Company’s common stock.

8. Continuous Employment. Unless otherwise specified by the Plan, for purposes
of this Agreement, the continuous employment of the Grantee with the Company and
its Subsidiaries shall not be deemed to have been interrupted, and the Grantee
shall not be deemed to have ceased to be an employee of the Company and its
Subsidiaries, by reason of the transfer of his employment among the Company and
its Subsidiaries or a leave of absence approved by the Committee.

 

- 2 -



--------------------------------------------------------------------------------

9. No Employment Contract. Nothing contained in this Agreement shall confer upon
the Grantee any right with respect to continuance of employment by the Company
and its Subsidiaries, nor limit or affect in any manner the right of the Company
and its Subsidiaries to terminate the employment or adjust the compensation of
the Grantee.

10. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

11. Taxes and Withholding. To the extent that the Company or any Subsidiary is
required to withhold any federal, state, local, foreign or other tax in
connection with the Restricted Units or dividend equivalent payments thereon
pursuant to this Agreement, it shall be a condition to earning the award that
the Grantee make arrangements satisfactory to the Company or such Subsidiary for
payment of such taxes required to be withheld. With respect to payments under
Section 4 herein, the Committee may, in its sole discretion, require the Grantee
to satisfy such required withholding obligation by surrendering to the Company a
portion of the common shares earned by the Grantee hereunder, and the common
shares so surrendered by the Grantee shall be credited against any such
withholding obligation at the Fair Market Value of such common shares on the
date of surrender. In no event shall the Fair Market Value of the common shares
to be surrendered pursuant to this section to satisfy applicable withholding
taxes exceed the minimum amount of taxes required to be withheld or such other
amount that will not result in a negative accounting impact.

12. Adjustments. The number and kind of Shares deliverable pursuant to a
Restricted Stock Unit Award are subject to adjustment as provided in Section 4.2
of the Plan.

13. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
with respect to the Restricted Units or shares of its common stock that may be
delivered pursuant to Section 4 herein; provided, however, notwithstanding any
other provision of this Agreement, the Company shall not be obligated to deliver
any Restricted Units or shares of its common stock pursuant to this Agreement if
the delivery thereof would result in a violation of any such law or listing
requirement.

14. Amendments. Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto. Notwithstanding the foregoing, no amendment of the Plan or
this Agreement shall adversely affect the rights of the Grantee under this
Agreement without the Grantee’s consent unless the Committee determines, in good
faith, that such amendment is required for the Agreement to either be exempt
from the application of, or comply with, the requirements of Section 409A of the
Code, or as otherwise may provided in the Plan.

15. Section 409A of the Code. It is intended that the Restricted Units shall be
exempt from the application of, or comply with, the requirements of Section 409A
of the Code. The terms of this Agreement shall be construed, administered, and
governed in a manner that effects such intent, and the Committee shall not take
any action that would be inconsistent with such intent. Without limiting the
foregoing, the Restricted Shares shall not be deferred, accelerated, extended,
paid out, settled, adjusted, substituted, exchanged or modified in a manner that
would cause the award to fail to satisfy the conditions of an applicable
exception from the requirements of Section 409A of the Code or otherwise would
subject the Grantee to the additional tax imposed under Section 409A of the
Code.

16. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

- 3 -



--------------------------------------------------------------------------------

17. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern except with respect to Section 2(a) of this Agreement. Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan. The Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the
Restricted Units.

18. Successors and Assigns. Without limiting Section 5, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.

19. No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan or the acquisition or sale of the underlying
securities. The Grantee is hereby advised to consult with the Grantee’s personal
tax, legal or financial advisors regarding the decision to participate in the
Plan before taking any action related to the Plan.

(a) The interpretation, performance, and enforcement of this Agreement,
including tort claims, shall be governed by the laws of the State of Ohio,
without giving effect to the principles of conflict of laws thereof.

(b) Any party bringing a legal action or proceeding against another party
arising out of or relating to this Agreement may bring the legal action or
proceeding only in the United States District Court for the Southern District of
Ohio and any of the courts of the State of Ohio, in each case sitting in
Cincinnati, Ohio.

(c) Each of the Company and the Grantee waives, to the fullest extent permitted
by law, (i) any objection which it may now or later have to the laying of venue
of any legal action or proceeding arising out of or relating to this Agreement
brought in any court of the State of Ohio sitting in Cincinnati, Ohio or the
United States District Court for the Southern District of Ohio sitting in
Cincinnati, Ohio, including, without limitation, a motion to dismiss on the
grounds of forum non conveniens or lack of subject matter jurisdiction; and
(ii) any claim that any action or proceeding brought in any such court has been
brought in an inconvenient forum.

(d) Each of the Company and the Grantee submits to the exclusive jurisdiction
(both personal and subject matter) of (i) the United States District Court for
the Southern District of Ohio sitting in Cincinnati, Ohio and its appellate
courts, and (ii) any court of the State of Ohio sitting in Cincinnati, Ohio and
its appellate courts, for the purposes of all legal actions and proceedings
arising out of or related to this Agreement.

20. Language. If the Grantee receives this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

21. Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Grant Date.

 

MERIDIAN BIOSCIENCE, INC. By:                             
                                                                        

Name: Melissa Lueke

Title: Executive Vice President, Chief Financial Officer

 

- 5 -